10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

CaSe 18-50897-btb Doc 47 Entered 11/28/18 09:24:05 Page 1 of 2

NVB 105-7( Effective 1/17)

Attomey Eli@beth F. McCausland
Florida Bar # 0125822

Fin‘n Name sz McCausland, P.A.
Address 426 N. Ferncreek Ave.

city, stare, zip erando, FL 32803
Phone Number (407) 992-8824

Email Address Liz@lizlawi~`lrm,com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

******

ln re: Steven M. Waldren BK-S-18-50897-BTB

CHAPTER 13
FINAL REPORT OF MORTGAGE

MODIFICATION MEDIATION
PROGRAM MEDIATOR

VV\./\/\/`_/V

Debtor(§).
The undersigned Mortgage Modiflcation Mediation (“MMM”) Prograrn Mediator
reports to the Court as follows:
A. The initial MMM conference was conducted on November 27, 2018 and the following
parties were present:
l. [x] The Debtor and Debtor’s attorney, Steven M. Waldren and 'l`ricia Darby, Esq.

2. [ ] The co-obligor/co-borrower/or other third party,

 

3. [x] The Lender’s representative, HMC Assets/ Julian Moreno (asset manager),
Barry Smith (Director), Steve Coleman of BSI Financial and Lender’s attomey,

Jennifer Bergh.

B. The initial MMM conference was scheduled for , but not conducted

for the following reason:

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 18-50897-btb Doc 47 Entered 11/28/18 09:24:05 Page 2 of 2

1. [ ] The parties settled prior to attending
2, [ ] The case was dismissed.
3. [ ] The Debtor or [ ] Debtor’s attorney failed to attend.
4. [ ] The Lender’s representative or [ ] Lender’s attorney failed to attend.
5. [x] Other: The parties failed to reach an agreement
C. The result of the initial MMM conference is as follows:

l. [ ] The parties reached a Trial Loan Modification agreement

Dared: November 23, 2013 ?)@MC MGW.Q_

Elizabeth F. McCausland

Liz McCauslaMcCausland, P.A.
426 N_ Femcreek Ave.

Orlando, FL 32803
40?-992-8824
Liz@LizLawFirm.com

 

